DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9851046, claims 1-20 of U.S. Patent No. 10072789, claims 1-15 of U.S. Patent No. 10352495, claims 1-20 of U.S. Patent No. 10690283, and claims 1-17 of U.S. Patent No. 11009181. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present claims are found in the claims of the subject patents.

Claim Objections
Claims 8,16 and 20 are objected to because of the following informalities:  In claims 8,16 and 20, “leftward-tile” should be “leftward-tilt”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,5,9,11,12,13 and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sidman(US8179078).
	[claim 1] Sidman teaches a gimbal(fig 1) for controlling an optical device(34), the gimbal comprising: a control device(182,200,208) configured to receive an action instruction(from buttons 188,190,194,196 or switches 192,198 or joystick 206) and generate a control instruction based on the action instruction, the control device including a support arm(28A fig 1,186 fig 6A), the action instruction including a press action instruction(from one of the buttons, switches or joystick), and the control instruction including a switch control instruction for switching operating modes of the gimbal(C19 L43-45, at least switch 192 allows switching between operating modes of the gimbal); a controlling assembly(command circuit board, not shown, described at C26 L7-9, schematically shown in figure 11) configured to receive the control instruction from the control device and generate a performing instruction based on the control instruction for controlling the optical device; and a performing assembly(20) configured to receive the performing instruction from the controlling assembly and implement the performing instruction, the performing assembly being operably connected to the controlling assembly and supported on a top end of the support arm(fig 1), wherein the performing assembly comprises a first rotation member(30), a second rotation member(46) connected with the first rotation member, a carrying member(50) connected with the second rotation member, a first motor(56) for driving the second rotation member to rotate relative to the first rotation member, and a second motor(66) for driving the carrying member to rotate relative to the second rotation member.
	[claim 4,12] wherein the control device further includes a control handle(38,182,200,208) supported by the support arm and configured to control an attitude of the optical device. 
	[claim 5,13,17] wherein the control device further includes a keypad(188,190,194,196) operably connected to the control handle to detect press action instruction for switching the operating modes of the gimbal.
	[claim 9] wherein the performing instruction is configured to control a driving direction of the first motor or the second motor(ABS). 
	[claim 11] Sidman further teaches a method of controlling an optical device(34) comprising: receiving, via a control device(182,200,208) of a gimbal, an action instruction including a press action instruction(from buttons 188,190,194,196 or switches 192,198 or joystick 206), wherein the control device includes a support arm(28A fig 1,186 fig 6A); generating, via the control device of the gimbal, a control instruction based on the action instruction, the control instruction including a switch control instruction for switching operating modes of the gimbal(C19 L43-45, at least switch 192 allows switching between operating modes of the gimbal), wherein the operating modes cause different relative movements between the gimbal and the optical device; and generating, via a controlling assembly(command circuit board, not shown, described at C26 L7-9, schematically shown in figure 11)  of the gimbal, a performing instruction based on the control instruction received from the control device for controlling the optical device; and implementing, via a performing assembly(20) of the gimbal, the performing instruction received from the controlling assembly, wherein the performing assembly is operably connected to the controlling assembly and supported on a top end of the support arm(fig 1), wherein the performing assembly comprises a first rotation member(30), a second rotation member(46) connected with the first rotation member, a carrying member(50) connected with the second rotation member, a first motor(56) for driving the second rotation member to rotate relative to the first rotation member, and a second motor(66) for driving the carrying member to rotate relative to the second rotation member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8,14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidman as applied to claims 1,4,11 and 12 above, and further in view of Chapman(US6517207).
	[claim 6,14,18] Sidman teaches a gimbal for controlling an optical device, a method of controlling the optical device, and control device as detailed above, with a control device including a control handle(182, 200, 208). Sidman however does not teach that the control device includes a potentiometer assembly operably connected to the control handle, and the potentiometer assembly comprises a first potentiometer configured to control a pitch action of the optical device and a second potentiometer configured to control a rotation action of the optical device. Chapman teaches a similar gimbal for controlling an optical device, a method of controlling the optical device, and control device with a control handle(920), keypad(fig 33) operably connected to the control handle and a potentiometer assembly(1000,1340) comprising first and second potentiometers to control pitch and rotation action of the device(C20 L55-C23 L2). It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the control handle, keypad and potentiometer assembly of Chapman with the device of Sidman as this would merely be using known devices and methods for their known functions, and would yield predictable results, as the elements of Chapman would be expected to operate in the same manner if used with the device of Sidman.
	[claim 7,15,19] As seen in figure 25 of Chapman, the first potentiometer(1000) is disposed along an up-down direction of the control handle(aligned along vertical axis of control handle), and the second potentiometer assembly is disposed along a left-right direction of the control handle(aligned with an axis extending transversely through the control handle). 
	[claim 8,16,20] wherein the control instruction further includes a look-up control instruction or a look-down control instruction that is detected by the first potentiometer, or wherein the control instruction further includes a leftward-tilt control instruction or a rightward-tilt control instruction that is detected by the second potentiometer(C22 L43-47).   

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sidman as applied to claim 1 above, in view of Lai(US9122132).
Sidman teaches a device as detailed above with a support arm(28A,186). Sidman however does not teach a bracket disposed at a bottom end of the support arm opposite the top end of the support arm, wherein the bracket is configured to hold the gimbal and the optical device upright on a horizontal surface. Lai teaches a similar supporting device, which further comprises a bracket(610) at a bottom end of a support arm for holding the device upright on a horizontal surface. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use a bracket with the support arm of Sidman, as this would allow the device to be placed upright on a flat horizontal surface as taught by Lai.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as upon the filing of a Terminal Disclaimer as detailed above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632